                                                                            FILED
                  IN THE UNITED STATES DISTRICT COURT                         MARO 6 2020
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION                               Cler!<, U.S. District Court
                                                                             D1stnct Of Montana
                                                                                   MK'le<>Ula


 UNITED STATES OF AMERICA,                                CR 20--05-M-DLC

                      Plaintiff,

        vs.                                                        ORDER

 DAVID PAUL FARRAR,

                      Defendant.


      Defendant David Paul Farrar ("Farrar") moves the Court to set a new

motions deadline in his case. (Doc. 27.) IT IS ORDERED that the motion (Doc.

27) is GRANTED. The motions deadline in this matter is RESET for April 27,

2020. The scheduling orders of February 26, 2020 (Doc. 21) and March 5, 2020

(Doc. 25) remain in full force and effect in all other respects.

      DATED this     b¼     day of March, 2020.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                           1
